Detailed Action




Claims 1-20 are pending and presented for examination.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Examiner’s Note
Claims 5 and 15 include the claim limitation “an authentication parameter for each identified object” (claim 5 lns. 2-3; claim 15 lns. 2-3).  Applicant’s disclosure characterizes authentication parameters as being associated with objects, but for authenticating users, not objects themselves.  Authentication parameters, therefore, can include user biometric data, a unique identifier associated with the user, a location of the user, profile data of the user, and 


Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (Spec., ¶¶ 3-8).  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The use of the terms PAYTM® and SK Tel™, which are trade names or marks used in commerce, has been noted in this application. These terms should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 9-16 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Black, U.S. Patent Application Publication No. US 2016/0093106 A1 (hereinafter Black).
Claims 1 and 11 are disclosed by Black, wherein
1. 	An apparatus, comprising: 
a display (¶ 24); and 
at least one processor coupled to the display (¶ 61) and configured to: 
determine information concerning at least one object in a field of view of the apparatus (¶ 31, wherein computer object recognition is employed to recognize objects within the image of a real-world scene, whereby some objects have been tagged by users with personal content, ¶ 21), 
determine a relationship between the at least one object and a user of the apparatus (¶ 20, wherein an object with content associated with it that has been detected is determined to be within the vicinity surrounding a user), 
determine at least one notification concerning the at least one object based on the information and the relationship (¶ 20, wherein a user is provided with a notification that an object with content associated with it has been determined to be within the vicinity surrounding a user), wherein the at least one notification is displayed on the display (Fig. 1 # 112, ¶¶ 20, 48, wherein such notifications are provided to a user, including visually overlaid in combination with the real-world scene being displayed, ¶¶ 24-25),
determine a user interface (UI) including at least one task based on the at least one notification, wherein the UI is displayed on the display (¶ 50, wherein a user requests that a task be performed by selecting in a user interface specific content to be provided that is associated with a tagged object determined to be with the vicinity surrounding a user, ¶ 20), and 
perform the at least one task when the at least one task on the UI is selected (¶¶ 50-51, wherein the content selected for being provided to a user via a user interface is provided to the user).
Claims 2 and 12 are disclosed by Black, wherein 
2. 	The apparatus of claim 1, wherein the at least one processor comprises: 
an object identifier configured to identify the at least one object (¶ 31, wherein computer object recognition is employed to recognize objects within the image of a real-world scene, whereby some objects have been tagged by users with personal content, ¶ ; 
an object information determiner configured to determine the information concerning the at least one object (¶ 31, wherein computer object recognition is employed to recognize objects within the image of a real-world scene, whereby some objects have been tagged by users with personal content, ¶ 21); 
an object relationship determiner configured to determine whether the user is a user of the at least one object (¶ 50, wherein a user requests that a task be performed by selecting in a user interface specific content to be provided that is associated with a tagged object determined to be with the vicinity surrounding a user, ¶ 20); and 
a personalized notification generator configured to determine the at least one notification (¶ 20, wherein a user is provided with a notification that an object with content associated with it has been determined to be within the vicinity surrounding a user) and the UI (Fig. 1 # 112, ¶¶ 20, 48, wherein such notifications are provided to a user, including visually overlaid in combination with the real-world scene being displayed, ¶¶ 24-25) including the at the least one task (¶ 50, wherein a user requests that a task be performed by selecting in a user interface specific content to be provided that is associated with a tagged object determined to be with the vicinity surrounding a user, ¶ 20).
Claim 3 and 13 are disclosed by Black, wherein
3. 	The apparatus of claim 2, wherein the object identifier is further configured to store (¶ 43, wherein data associated with real-world objects is stored in a database, including identifying image data and sharing settings, ¶ 29) an identifier (¶ 31, wherein and a status for each identified object (¶¶ 34, 40-42, wherein the status of sharing settings associated with real-world objects identified are maintained and stored, ¶ 43).
Claims 4 and 14 are disclosed by Black, wherein
4. 	The apparatus of claim 2, wherein the object information determiner is further configured to store (¶ 43, wherein data associated with real-world objects is stored in a database, including identifying image data and sharing settings, ¶ 29) an identifier for each identified object (¶ 31, wherein computer object recognition is employed to recognize objects within the image of a real-world scene, whereby some objects have been tagged by users with personal content, ¶ 21, and whereby specific identifying information of an object is captured, including unique identifiers, ¶ 29) and an identifier of the user (¶ 43, wherein data associated with real-world objects is stored in a database, including identifying image data and sharing settings, ¶ 29, which include a user’s identity and who has been authorized to have content shared by a user, ¶¶ 41, as well as who authored content being shared, ¶ 48).
Claims 5 and 15 are disclosed by Black, wherein
5. 	The apparatus of claim 2, wherein the object relationship determiner is further configured to store (¶ 43, wherein data associated with real-world objects is stored in a database, including identifying image data and sharing settings, ¶ 29) an identifier for each identified object (¶ 31, wherein computer object recognition is employed to , an authentication parameter for each identified object (¶ 43, wherein data associated with real-world objects is stored in a database, including identifying image data and sharing settings, ¶ 29, which include a user’s identity and who has been authorized to have content shared by a user, ¶¶ 41, as well as who authored content being shared, ¶ 48), a relationship between each identified object and the user (¶ 43, wherein data associated with real-world objects is stored in a database, including identifying image data and sharing settings, ¶ 29, which include a user’s identity and who has been authorized to have content shared by a user, ¶¶ 41, as well as who authored content being shared, ¶ 48), and a location of each identified object with respect to the user (¶ 32, wherein the location of an object is tracked, including in the form of a unique identifier, ¶ 29).
Claims 6 and 16 are disclosed by Black, wherein
6. 	The apparatus of claim 2, wherein the personalized notification generator is further configured to store (¶ 43, wherein data associated with real-world objects is stored in a database, including identifying image data and sharing settings, ¶ 29) an identifier for each identified object (¶ 31, wherein computer object recognition is employed to recognize objects within the image of a real-world scene, whereby some objects have been tagged by users with personal content, ¶ 21, and whereby specific identifying information of an object is captured, including unique identifiers, ¶ 29); at least one first type of notification associated with each identified object, respectively, concerning the user (¶¶ 23-25, wherein different types of tags are associated with users, ; and at least one second type of notification associated with each identified object, respectively, concerning the user (¶¶ 23-25, wherein different types of tags are associated with users, with each type of tag corresponding to different types of content, and notifications vary based on content/tag type, Fig. 1 # 112, ¶¶ 20, 48).
Claims 9 and 19 are disclosed by Black, wherein
9.  	The apparatus of claim 1, wherein the at least one processor is further configured to performing the at least one task (¶¶ 50-51, wherein the content selected for being provided to a user via a user interface is provided to the user) when the at least one task on the UI is selected (¶ 50, wherein a user requests that a task be performed by selecting in a user interface specific content to be provided that is associated with a tagged object determined to be with the vicinity surrounding a user, ¶ 20) and the task is available to be performed (¶¶ 50-51, wherein the content selected for being provided to a user via a user interface is provided to the user).
Claim 10 is disclosed by Black, wherein
10. 	The apparatus of claim 1, further comprising: 
a memory coupled to the at least one processor and configured to store the information (¶ 61); 
a processor coupled to the memory and configured to perform various functions (¶ 61); and 
a communication device coupled to the processor (¶ 61) and configured to establish a communication with an external device (¶¶ 60-61).

Claim 20 is disclosed by Black, wherein
20. 	The method of claim 11, further comprising: 
storing the information (¶ 43); 
performing various functions by a processor coupled to the memory (¶ 61); and
establishing, by a communication device coupled to the processor (¶ 61), a communication with an external device (¶¶ 60-61).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Black, in view of Kim, et al., U.S. Patent Application Publication No. US 2018/0018825 A1 (hereinafter Kim), and further in view of Sood, U.S. Patent Application Publication No. US 2006/0010217 A1 (hereinafter Sood).
Claims 7 and 17 are disclosed by Black, wherein
7. 	The apparatus of claim 2, wherein the personalized notification generator comprises: 
an information aggregator configured to collect and aggregate information from a plurality of sources corresponding to the user (¶¶ 42, 45, 49, wherein information is ; […]
a notification generator […] configured to generate a notification for the user (¶ 20, wherein a user is provided with a notification that an object with content associated with it has been determined to be within the vicinity surrounding a user); and 
a storage device coupled to the notification generator and configured to store a personalized notification (¶ 43, wherein data associated with real-world objects is stored in a database, including identifying image data and sharing settings, ¶ 29) […]
Black in view of Sood does not disclose explicitly, but Kim does disclose:
[…] an information sanitizer coupled to the information aggregator and configured to remove redundancy from the collected information (Fig. 7 # 705, ¶ 71, wherein data parsed from sources is cleaned up by removing redundant data, including whitespaces in text, as part of clean-up procedure for a pattern-matching recognition process, ¶ 60, in an augmented reality (AR) system, ¶¶ 24, 28) and identify an omission in the collected information (¶¶ 47, 50, wherein augmented information is supplied when it is determined that recognized names lack logically associated data so that virtual content overlaying live camera views aids users); […]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Black and Sood with Kim.  The reason for doing so would have been to optimize content recognition by cleaning up clutter in the form of any redundant data processed and augmenting available data with data otherwise absent (Kim: ¶¶ 24, 28, 47, 50, 60, 71).
Black in view of Kim does not disclose explicitly, but Sood does disclose:
an information extractor coupled to the information sanitizer and configured to identify (¶¶ 37, 83, wherein messages are determined to have a certain priority based on relevance and importance identified so that users will be able to process messages according to their relevance and importance, ¶ 7) and store relevant information from a message (¶¶ 98, 102, wherein relevant message data, including its metadata, its stored); 
an information priority identifier coupled to the information sanitizer and configured to prioritize information based on context and content (¶ 102, wherein message data is prioritized by a prioritization engine based on how messages can by categorized according to their content and other contextual information, including security context, ¶¶ 104-105); […]
[…] coupled to the information extractor (¶¶ 37, 83, wherein messages are determined to have a certain priority based on relevance and importance identified so that users will be able to process messages according to their relevance and importance, ¶ 7) and the information priority identifier (¶ 102, wherein message data is prioritized by a prioritization engine based on how messages can by categorized according to their content and other contextual information, including security context, ¶¶ 104-105) and […]
[…] and a priority of the personalized notification (¶ 117 , wherein personal notifications are assigned priorities).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Black and Kim with Sood.  The reason for doing so would have been to ease message processing by users so that the most 
Claims 8 and 18 are not disclosed explicitly by Black in view of Kim, but are disclosed by Sood, wherein
8. 	The apparatus of claim 7, wherein the plurality of sources corresponding to the user comprises at least one of an electronic mail, a short message service message, and an application (¶ 14, wherein any kind of electronic message is processed for prioritization, including email, instant messages and messages from applications including meeting requests, task assignments, voice mail and search results).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Black and Kim with Sood.  The reason for doing so would have been to enable the handling of many different kinds of electronic messages (Sood: ¶ 14).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy Sowa whose telephone number is 571-272-5448.  The examiner normally can be reached 9:00 AM to 5:00 PM Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas, can be reached at 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-5448.

/LANCE LEONARD BARRY/Primary Examiner, Art Unit 2448                                                                                                                                                                                                        




/Timothy Sowa/
Examiner, Art Unit 2448